                                                                                SO ORDERED.


                                                                                Dated: November 19, 2018



   1
   2                                                                            Daniel P. Collins, Bankruptcy Judge
                                                                                _________________________________
   3
   4                               UNITED STATES BANKRUPTCY COURT

   5                                            DISTRICT OF ARIZONA

   6   In re                                                      )       Chapter 13 Proceedings
                                                                  )
   7   TANYA N. HEYKOOP,                                          )       Case No: 2:16-bk-06032-DPC
                                                                  )
   8
                                                                  )       UNDER ADVISEMENT RULING
   9                       Debtor.                                )       RE THIRD INTERIM
                                                                  )       APPLICATION FOR
  10                                                              )       ATTORNEYS’ FEES AND
                                                                  )       EXPENSES
  11                                                              )
  12                                                              )       [NOT FOR PUBLICATION]

  13              Before this Court is the Third Interim Application for Attorneys’ Fees and Expenses

  14   (“Third Application”) filed on June 6, 2018 (DE 1 50) by Radix Law, PLC (“Applicant”), counsel

  15   for Debtor, Tanya N. Heykoop (“Debtor”). The Chapter 13 Trustee objected to the Third

  16   Application. The Court now approves the amount of $1,887.34, a sum $2,000 less than

  17   Applicant sought in their Third Application.

  18   I.         BACKGROUND
  19              On May 26, 2016, Debtor filed her voluntary chapter 13 bankruptcy petition. (DE 1).

  20   Debtor simultaneously filed a Chapter 13 Plan (DE 2) and Applicant filed a Federal Rule of

  21   Bankruptcy Procedure 2016 Disclosure of Compensation (DE 5). The Rule 2016(b) Disclosure

  22   of Compensation stated that prior to the date of filing her bankruptcy, Debtor made payments to

  23   Applicant in the amount of $3,905. Id. On July 21, 2016, the United States Internal Revenue

  24   Service (“IRS”) filed an Objection to Confirmation. (DE 13). On August 16, 2016, the Trustee

  25
       1
           DE will hereinafter refer to docket entries in this administrative case 2:16-bk-06032-DPC.
  26                                                             1
Case 2:16-bk-06032-DPC               Doc 60 Filed 11/19/18 Entered 11/19/18 14:36:43                       Desc
                                      Main Document    Page 1 of 6
   1   filed a Trustee Plan Recommendation. (DE 14). On June 16, 2017, Debtor responded to the

   2   IRS’s Objection to Confirmation and Trustee’s Recommendation and filed the First Modified

   3   Chapter 13 Plan. (DE 31). On October 30, 2017, a Stipulated Order Confirming the First

   4   Modified Chapter 13 Plan was entered. (DE 47).

   5          On October 17, 2016, Applicant filed a First Interim Application for Attorneys’ Fees and

   6   Expenses (“First Application”) and sought approval of compensation to be paid through the

   7   Chapter 13 Plan. (DE 18). On November 15, 2016, after no objections were filed, the Court

   8   approved the First Application in the amount of $6,709.98. (DE 27). The First Application

   9   related to services provided and costs incurred between May 3, 2016 and October 10, 2016.

  10          On September 27, 2017, Applicant filed a Second Interim Application for Attorneys’

  11   Fees and Expenses (“Second Application”) and sought approval of compensation to be paid

  12   through the Chapter 13 Plan. (DE 37). On October 25, 2017, the Court approved the Second

  13   Application in the amount of $4,290.12, again, after no objections were filed. (DE 45). The

  14   Second Application related to services provided and costs incurred between October 13, 2016

  15   and September 20, 2017.

  16          The Third Application detailed 6.6 hours of work completed by attorney Carolyn R.

  17   Tatkin billed at $335 to $350 per hour and 9.6 hours of work completed by a paralegal billed at

  18   $160 to $170 per hour. Id. The scope of work included resolving Trustee’s dismissal order,

  19   revising the Stipulated Order Confirming the First Modified Chapter 13 Plan, obtaining

  20   confirmation of the First Modified Chapter 13 Plan, addressing complications for plan funding,

  21   amending schedules and statements, attending to issues related to Debtor’s loss of bonus income,

  22   and preparing the Second and Third Applications. Id. at 2. Applicant requested $3,887.34 for

  23   services provided ($3,781.50) and costs ($105.84) incurred between September 25, 2017 and

  24   May 31, 2018. Id. at 1.

  25
  26                                                  2
Case 2:16-bk-06032-DPC        Doc 60 Filed 11/19/18 Entered 11/19/18 14:36:43               Desc
                               Main Document    Page 2 of 6
   1          On June 26, 2018, Trustee filed Trustee’s Objection to the Third Fee Application

   2   (“Objection”). (DE 52). On August 31, 2018, Applicant filed a Response to Trustee’s Objection

   3   (“Response”). (DE 53). In Applicant’s Response, Applicant voluntarily removed $700 in

   4   requested fees related to the preparation of the Second and Third Application. Id. at 1. On

   5   October 15, 2018, the Court held oral argument on the legal issues, after which the Court took

   6   this matter under advisement.

   7          To date, the Court has approved Applicant’s fees and costs in the amount of $14,905.10

   8   for services provided and costs incurred between May 3, 2016 and September 20, 2017.

   9   II.    JURISDICTION

  10          This Court has jurisdiction over these matters pursuant to 28 U.S.C.

  11   §§ 157(b)(2)(B) and 1334.

  12   III.   ISSUE

  13          Whether the fees requested by Applicant are reasonable within the meaning of

  14   11 U.S.C. §330(a)(3)?

  15   IV.    LAW

  16          Under 11 U.S.C. § 330, the Court is authorized to award professionals reasonable

  17   compensation for actual, necessary services provided and reimbursement for actual,

  18   necessary expenses incurred. Specifically, under 11 U.S.C. § 330(a)(4)(B):

  19          In a chapter 12 or chapter 13 case in which the debtor is an individual, the
              court may allow reasonable compensation to the debtor’s attorney for
  20          representing the interests of the debtor in connection with the bankruptcy
              case based on a consideration of the benefit and necessity of such services
  21
              to the debtor and the other factors set forth in this section.
  22
  23   11. U.S.C. § 330(a)(4)(B).
  24          The Court’s discretion in determining whether compensation is reasonable is
  25   guided by § 330(a)(3):
  26                                                 3
Case 2:16-bk-06032-DPC       Doc 60 Filed 11/19/18 Entered 11/19/18 14:36:43              Desc
                              Main Document    Page 3 of 6
             In determining the amount of reasonable compensation to be awarded to an
   1         examiner, trustee under Chapter 11, or professional person, the court shall
   2         consider the nature, the extent, and the value of such services, taking into
             account relevant factors, including –
   3                (A) the time spent on such services;
                    (B) the rates charged for such services;
   4                (C) whether the services were necessary to the administration of, or
                    beneficial at the time at which the service was rendered toward the
   5
                    completion of, a case under this title;
   6                (D) whether the services were performed within a reasonable
                    amount of time commensurate with the complexity, importance, and
   7                nature of the problem, issue, or task addressed;
                    (E) with respect to a professional person, whether the person is
   8                board certified or otherwise has demonstrated skill and experience
   9                in the bankruptcy filed; and
                    (F) whether the compensation is reasonable based on the customary
  10                compensation charged by comparably skilled practitioners in cases
                    other than cases under this title.
  11
  12   11 U.S.C. §330(a)(3)(A)-(F).

  13         Section 330(a)(4) further provides that a court may not allow compensation for

  14   “unnecessary duplication of services” or “services that were not – (I) reasonably likely

  15   to benefit the debtor’s estate; or (II) necessary to the administration of the case.”

  16   11 U.S.C. § 330(a)(4)(A)(i)-(ii). Furthermore, the Court may award compensation that

  17   is less than the amount requested. 11 U.S.C. § 330(a)(2).

  18         A professional seeking compensation under § 330 has the burden of proving that

  19   the amount requested is reasonable. See Roderick v. Levy (In re Roderick Timber Co.),

  20   185 B.R. 601, 606 (9th Cir. 1995) citing In re Travel Headquarters, Inc., 140 B.R. 260,

  21   261 (9th Cir. BAP 1992).

  22   V.    ANALYSIS

  23         When considered together with Applicant’s First and Second Application, the

  24   Court finds the compensation sought in the Third Application is unreasonable under

  25   § 330(a)(3)(A)-(F).

  26                                              4
Case 2:16-bk-06032-DPC       Doc 60 Filed 11/19/18 Entered 11/19/18 14:36:43          Desc
                              Main Document    Page 4 of 6
   1          Applicant’s First, Second, and Third Applications request a total of $18,092.49 in

   2   compensation for services provided and costs incurred during the course of this chapter

   3   13 case. While Applicant provided services necessary to the administration of the case

   4   and those services were beneficial to the estate, the Court must consider the total

   5   compensation requested in light of its experience with other chapter 13 cases in this

   6   District. Furthermore, although the Court does not doubt the number of hours expended

   7   by Applicant, the starting point for determining the reasonableness of the fees requested

   8   by Applicant are based on local norms and this Court’s experience.

   9          In this District, a “no look” fee in a non-business chapter 13 case is $4,500. See

  10   L.R. 2084-3(b) and General Order 17-2. Importantly, the Court is not questioning the

  11   Applicant’s justification for entering into an hourly billing arrangement with Debtor.

  12   Moreover, the Court acknowledges that this chapter 13 case presented some “out of the

  13   ordinary” issues due to the Debtor’s employment status and questions concerning the

  14   dischargeablity of tax debt. However, the Court agrees with the Trustee that the time

  15   spent on resolving issues in this case was not commensurate with the complexity,

  16   importance, and nature of the issues presented.

  17          Between September 25, 2017 and May 31, 2018, Applicant objected to Trustee’s

  18   Order Dismissing Case, filed the Second and Third Applications, filed Amended

  19   Schedules and confirmed the First Modified Chapter 13 Plan. These services and the

  20   time expended in providing them are not necessarily unreasonable when considered in

  21   isolation.   However, when considered in the context of Applicant’s initial $3,950

  22   payment and subsequent fee applications exceeding $11,000, Applicant’s Third

  23   Application seeks fees which, in the aggregate, are unreasonable. This has not been a

  24   particularly difficult or complex case.    The fact that the Debtor has consented to

  25   allowance of all fees and costs in each of Applicant’s three fee applications is not

  26                                              5
Case 2:16-bk-06032-DPC      Doc 60 Filed 11/19/18 Entered 11/19/18 14:36:43           Desc
                             Main Document    Page 5 of 6
   1   particularly telling as it is essentially unsecured creditors, not the Debtor, who bear the

   2   weight of Applicant’s administrative claims. The Court does not agree with the Trustee

   3   that the entire amount requested in the Third Application is unreasonable. Rather, the

   4   Court approves the Third Application to the amount of $1,887.34 (costs of $105.84 plus

   5   fees of $1,781.50). The Court finds these amounts reasonable when viewed in the overall

   6   context of the work performed and results obtained by Applicant in this case.

   7   VI.    CONCLUSION

   8          For the reasons stated above, the Court determines that Applicant’s Third

   9   Application is approved in the amount of $1,887.34.

  10     DATED AND SIGNED ABOVE.

  11
  12
  13   COPY of the foregoing mailed by the BNC and/or
       sent by auto-generated mail to:
  14
  15   Carolyn R. Tatkin
       Radix Law, PLC
  16   15205 N. Kierland Blvd., Suite 200
       Scottsdale, AZ 85254
  17
       Mary B. Martin
  18
       101 N. First Ave., Suite 1775
  19   Phoenix, AZ 85003

  20   Edward J. Maney
       Chapter 13 Trustee
  21   101 N. First Ave., Suite 1775
  22   Phoenix, AZ 85003

  23
  24
  25
  26                                               6
Case 2:16-bk-06032-DPC       Doc 60 Filed 11/19/18 Entered 11/19/18 14:36:43           Desc
                              Main Document    Page 6 of 6
